Case 2:20-cv-13134-LVP-RSW ECF No. 39-7, PageID.2890 Filed 12/02/20 Page 1 of 4




                   EXHIBIT 6
Case 2:20-cv-13134-LVP-RSW ECF No. 39-7, PageID.2891 Filed 12/02/20 Page 2 of 4




                              STATE OF MICHIGAN
                 IN THE CIRCUIT COURT FOR THE COUNTY OF WAYNE


 CHERYL A. COSTANTINO and,
 EDWARD P. MCCALL, JR.,                           Case No. 20-014780-AW

       Plaintiffs,                                Hon. Timothy M. Kenny

 vs.

 CITY OF DETROIT; DETROIT ELECTION
 COMMISSION; JANICE WINFREY, in her official
 capacity as the CLERK OF THE CITY and the
 Chairperson of the DETROIT ELECTION COMMISSION;
 CATHY M. GARRETT, in her official capacity as the
 CLERK OF WAYNE COUNTY; and the WAYNE COUNTY
 BOARD OF CANVASSERS,

       Defendants.

  GREAT LAKES JUSTICE CENTER            FINK BRESSACK
  David A. Kallman (P34200)             David H. Fink (P28235)
  Erin E. Mersino (P70886)              Darryl Bressack(P67820)
  Jack C. Jordan (P46551)               38500 Woodward Ave., Suite 350
  Stephen P. Kallman (P75622)           Bloomfield Hills, MI 48304
  5600 W. Mount Hope Hwy.               (248) 971-2500
  Lansing, MI 48917                     dfink@finkbressack.com
  (517) 322-3207                        dbressack@finkbressack.com
  Attorneys for Plaintiffs              Attorneys for City of Detroit, City of Detroit
                                        Election Commission and Janice Winfrey

                                        CITY OF DETROIT LAW DEPARTMENT
                                        Lawrence T. García (P54890)
                                        Charles N. Raimi (P29746)
                                        James D. Noseda (P52563)
                                        2 Woodward Ave., 5th Floor
                                        Detroit, MI 48226
                                        (313) 237-5037
                                        garcial@detroitmi.goc
                                        raimic@detroitmi.gov
                                        nosej@detroitmi.gov
                                        Attorneys for City of Detroit, City of Detroit
                                        Election Commission and Janice Winfrey
Case 2:20-cv-13134-LVP-RSW ECF No. 39-7, PageID.2892 Filed 12/02/20 Page 3 of 4




                          AFFIDAVIT OF LAWRENCE T. GARCIA

 Being duly sworn, Lawrence T. García, deposes and states the following as true, under oath:

    1. For almost three years, I have served the City of Detroit as Corporation Counsel and as one

        of three commissioners on Detroit’s Election Commission, as identified by the 2012 Detroit

        City Charter, Section 3-102.

    2. From the morning of Tuesday, November 3, 2020 until roughly ten o’clock on the evening

        of Wednesday, November 4, 2020, I personally witnessed efforts to prepare, process and

        count absentee voter (“AV”) ballots cast in the November 3, 2020 election by Detroiters.

    3. I witnessed no irregularities in the processing of AV ballots cast in the recent election.

    4. On Tuesday and Wednesday of this week, I spent at least 18 hours inside the Central

        Counting Board (“CCB”) in Hall E of the TCF Center where AV ballots were counted.

    5. During my time in the CCB, I personally recognized and spoke with election challengers

        from both the democratic and republican parties, as well as challengers who identified

        themselves as non-partisan, and I personally witnessed election inspectors fielding

        concerns from both republican and democrat election challengers.

    6. All poll workers taking part in the recent election work were identified by name, as well as

        their stated political party preference in an official, poll worker list that was available for

        inspection and that was published to both the republican and democratic parties of

        Michigan well in advance of the AV ballot counting that took place this week.

    7. Having been present at the CCB during all or most of the time at issue in this dispute, I do

        not see how any of the things alleged would tend to benefit one candidate to the exclusion

        of others – with the sole exception of the alleged, illegal delivery of late, false ballots,

        which I find incredible.
Case 2:20-cv-13134-LVP-RSW ECF No. 39-7, PageID.2893 Filed 12/02/20 Page 4 of 4
